HonorableHarvey C. Hooscr,Jr.      opinionNO. s-215
County Attamey of Howard Comty
Big Spring,Texas                   Re: Party candidatesfor the
                                       office of districtclerk
                                       in the generalelectionsub-
                                       sequentto the occurrenceof
Dear Mr. Hooser:                       a vacancy therein.

       Your requestfor an opinionreads in pert as follows:

            %e DistrictClerk of Howard &unty pmsed away
        Se@tember9, lp%,'leaving a .vacancyafter the Demo-
       craticPrimariesand after the County Conventions. The
       office of DistrictClerk was not up for electionthis
       par.   The Metriqt Judge properlyappdnted a District
       Clerk until the next generalelectlon.

           %uestscm No. 1: Under the circumstances,can the
       DemocraticExecutiveColmnitteename and certifya Demo-
       craticnominee~forthe office of DistrictClerk and have
       thenam? ofsuchnominee plncedupontbe officialballot
       for the GeneralEleotionto be held on Novembes 6, 19567

           "QuestionNo. 2: If the neuw of a Democraticnominee
       cannotbe printedon the officlalbellot,and regardless
       of whether or not one or more properlyhave their name
      ,xrinted on the officialballotas an in&pex&ntcandidat.e,
       should the offlce of DistrictClerk,without the nam of a
       iuminee,ba printedon the officialballot under each polit-
       icalparty?"

        Districtclerksreceloeda four-yearterm at the &mmralelec-
tion in 199 (Tex. Const. Art. XVI, Sec. 651, and consequentlyan elec-
tlca for the regular term is not being held this year. A vacancy In the
office of districtclerk is filled by appointmnt of t&e districtjti~e
until ths next generalelection,at which tims an electicmis held to fill
the remainderof the unexpiredterm. Art. 1895,Vernon's Civil Statutes.
        The authorityof perty executivecomlttees to make nominationsis
containe&in Artdoles6.04,8.22,and 13.56of Vernon'sTexas ElectionCode.
Article 8.22,authorlzlngthe proper executivecommitteeto choosea nominee
where a deceasedcandidatein the first primaryreceivesa mjorlty of tha
                                  here. Article 13.56reads:
votea, obviouslyhas no applicatioPl
Honorable    Harvey   C. Hooser,   Jr., Page   2 (S-215)



              “A nominee may decline and annul his nomination
         by delivering   to the officer with whom the certificate
         of his nomination is filed, ten (10) days before the
         election, if it be for a city office, and twenty (20) days.
         in other cases,    a declaration   in writing,   signed by
         him before some officer authorized        to take acknowledg-
         ments . Upon such declination       (or in case of death of
         a nomine,e), the executive committee        of a party, or a
         majority   of them for the State, dtetrict or county, as
         the office to be nominated may require,        may nominate
         a candidate to supply the vacancy by filing with the
         Secretary   of State in the case of State or district offi-
         cer, or with the county judge, in the case of county or
         prerinct officer, a certificate    duly signed and acknowledged
         by them, setting forth the cause of the vacancy, the name
         of the new nominee, the office for which he was nominated
         and when and how he was nominated.           NO executive com-
         mittee shall ever have power of nomination, except where
         provided for by law.”

           Tbis article authorizes    the county executive committee to name
a substitute nominee for a county or pr~ecinct office where there is a
vacancy in the nomination,~as      distinguished     from a vacancy in office.
It does not authorize the exe,cutive committee          to name an original nomi-
nee, either for a full term or fork an unexpired term, even though a
vacancy fin .the office occurs ,too late for an original nomination to the
unexpired term to be made fn the primary           elections.    Gilmore v. Waples,
108 Tex,, 167, 18,8 S.W. 1037 (1916).      ff a vacancy in office occurs in
suffictent time for parsons to become candidates            in the primary  election,
a party nomination for an unexpired term which is to be filled at the
next general election may. be made at the primary.             Cf. Kilday v. Germany,
139 Tex. ~380, 163 S.W.2d 184 (1942).        If the vacancy occurs too late for
nomination in the primary,      the party may supply a nominee by some other
method agreeable      to party usage and not prohibited by law.         Brewster   v.
            232 S.W.Zd 678 (Tex. Civ. App. 1950); cf. WillLams v. Huntress,
m         .2d 87 (Tex. Civ. AUP. 1954). In the event the nominee died or
declined the nomination, Article       13156 would authorize the executive
committee to name a substitute nominee, but it does not authorize an
original nomination in any circumstances.

         Article  13.56 provides that -ao executive committee       shall ever
have power of nomination, except where provided for by law.”          The only
other provision  authorizing  an executive committee    to make a nomination
for the general election is found in the last paragraph    of Article 6.04 of the
Election Code, which provides:

              ‘!If a state or .dfstrfct official who is serving a four (4)
          or a six (6) year term should die or resign on the even
          numbered year In which he is not a candidate, after the
 Honorable     Harvey   C. Hooser,   Jr.,   Page   3   (S-215)




             filing date of the first primary   election and before the
             printing of the ballot for the general election, the state
             committee   for each political   party in the case of state
             officers and the appropriate    district committee for each
             political party in the case of dtstrict officers   shall have
             the power to name a nominee for such posttlon and.to certify
             the name to the proper election board to have the name
             printed on the general election ballot. . . . ”

           This provision,  which was added to the law in 1951, authorizes
 the state or district committee to make an original nomination for an
 unexpired term in a state or district office, but it does not confer any
 power of nomination on a county executive committee,          or on any com-
 mitee to make a nomination for a county office.         Ne think it is quite
 clear that the offlce of district clerk Is classified    as a county off&e, both
 under the laws relating to elections   and under the laws generally.        Tex.
 Const., Art. V. Set: 24; Duclos v. Harrts County, 291 S.W. 611 (Tex.Civ.
 App. 1927); Opinions of the Attorney General,       Vol. 371, p.‘805 (1936);
 Att’y Gen. Op. V-329 (1947).

             It is suggested that the phrase ‘state or district official”        in
  Article   6.04 should.be extended to tnclude county and precinct officials,
  whose terms have now been increased             to four years by the constitutional
  amendment adopted in 1954. It might be argued that there appears to be
   no reason for making a distinction between state and district           offices on
 ~the one hand and county and precinct offices on the other hand, and that the
  legLs.latlve intent in enacting the amendment to Article         6.04 was to provide
  for nomtnations in all offices having terms of four or six years.             In 1951
 .the office of county superintendent        of public instruction carried    a term of
  four years, and yet we think it is evident that at the time this provislon
  was enacted it plainly excluded any construction           which would have per-
  mttted a county executive committee           to name an original nominee for a
  vacancy in that office.      Is there any more basis for now extending the pro-
  vision to cover nominations        for unexpired terms in other county offices be-
  cause of the subsequent increase         in the length of their terms, on the theory
  that the legislative    intent was to provide for filling nominations       in all
  offtces carrying     four-year   terms 7

             We do not find any ambiguity       or uncertainty  in the language of
  Article   6.04 which would,admtt      of a con.struction to include county offices.
  It is only where the wording of a statute gives rise to ambiguity,          or the
  gramxnatical    construction    is doubtful, that courts can exercise     power of
  controlltng   the language to give effect to what they suppose to have been the
  real intention of the legislature.      Where the language used in a statute is
  plain and unambiguous,       subtle or forced constructions     are not admissible
’ to limit or extend the meaning of the language employed,           so that where
  the words used have acquired        a definite meaning in law they must be expounded
  accordingly    and the courts cannot speculate upon the intention of the legis-
  lature.   Fire Ass’n of Philadelphia      v. Love, 101 Tex. 376, 108 S.W. 158 (1908);
Honorable   Harvey   C. Hooser,   Jr., Page   4   (S-215)




 Board of Insurance Com’rs v. Guardian Life Ins. Co., 142 Tex. 630,
ISU S W td 906 (1 44). Sparks v. State, 76 1 ex. Grim. 263 174 S W. 351
 (1915). It is not tze d&y of the courts to supply omission;   in theOlaw
and a court cannot write into a statute something obvtously not contained
therein under guise of statutory construction.     Gilmore v. Waples,   supra;
Estes v. Terrell,   99 Tex. 622, 92 S.W. 407 (1903); Evans v. Terrell,   101
Tex. 167, 105 S.W. 490 (1907); City of Fort Worth v. Westchester       House,
274 S.W.Zd 732 (Tex,Civ.App.     1934, error  ref. n.r.e.).

          In the absence of specific amendment,   a statute must be given the
meaning which it had when enacted.     Manry v. Robison,    122 Tex. 213, 56
S.W.2d 438 (1932).    A statement of the r&s   applicable  to the extension
of the meaning of a statute to include new situations which lava arisen
since iti enactment is found in 50 Am. Jur., Statutes, 8 237:

              -8 237. -- Application    to New Cases, Conditions,       and
         Subjects. --Since     the words of a statute must be taken in
         tha sense in which they were understood at the time when
         the statute was enacted, and the statute must be construed
         as it was intended to be understood when it was passed,
         statutes are to be read in the light of attendant conditions
         at the time of their enactment.      A new meaning may not be
         given~the words of an old statute in consequence          of changed
         conditions.     The fact that events probably not foreseen       by
         the legislature    have occurred   does not permit the court to
         undertake to enact new law. Indeed, new things may arise,
         which are not regarded      within the meaning of a statute,
         although they are within the terms thereof.         It does not
         follow, when a newly invented or discovered          thing is called
         by some familiar      word, which comes nearest expressingthe
         new idea. that the thing so styled is really the thing formerly
         meant by the familiar word. -Of course,        if the terms of the _
         statute are not broad enough tsclude         the new thing, if is not
         wlthln the statute.

              *On the other hand, the fact that a situation is new,
         or that a particular     thing was not in existence,   or was not
         invented, at the time of the enactment, does not preclude
         the application    of the law thereto.    The language of a statute
         may bs so broad, and its object        so general,  as to reach con-
         ditions, not coming into existence      until a long time after its
         enactment.    . . . * (Emphasle   added.)

          If Article 6.04 had provided, for example, that the appropriate
executive committee     should have the power of nomination where a vacancy
was created by the death or resignation    of any official serving a term of
four or six years, the fact that a county office did not carry a term of that
length at the time of enactment would not prevent its inclusion upon sub-
sewnt    change in the term.   But where the language of the statute is not
Honorable     Harvey     C. Hooser,   Jr., Page   5   (S-215)




broad enough to include the office, the meaning of the statute cannot be
extended to include the changed conditions.   In those circumstances,
correction  must be through legislative action.   In 50 Am. Jur., Statutes,
g 307, It 1s said:
                 ”
                  . . . The general rule that a statute is to be construed
            wlth reference    to its manifest   object does not apply where
            such object is defeated by the language of the statute.           In
            this respect,   lthas been declared      that the purposes    of a
            statute must be supposed by the courts to be satisfied            and
            expressed    by its words, and that where the meaning of the
            law is evident, arguments      based upon unexpressed        pur-
            poses of the legislation,    or the mischiefs     intended to be
            remedied,    to justify searching   for new terms and inter-
            polating them into the statute, are futile.        Where a law ts
            plain and unambiguous,      responsibility    for its failure to ful-
            fil an expected object ought to be left to its leglslattve
            creators.”

            In the light of the foregoing     authorities,      your first    question   ts
answered      in the negative.

           Our understanding    of your second question 1s that it relates
merely to the form of the ballot at the general election to be held on
November      6, 1956. We assume that the county election board has deter-
mined that the vacancy occurred       in sufficient time for an election on that
date to be valid and has concluded that the office should be listed on the
ballot.   It is settled that a person may be elected by write-in      votes in the
general election, and the fact that no name of a candidate for the office
was printed on the ballot would not prevent election by means of wrlte-
in votes where the office was properly        subject to being filled at that
election.    Your question 1s whether the office should be listed under the
party columns, as well as under the write-in         column, where a party
nomination has not been made.

            Article    6.05 of the Election   Code    provides     in part:

                 Y
                  . . . The tickets of each political  party shall be printed
            on one ballot, arranged    side by slde in columns     separated
            by a parallel   rule.  The space which shall contain the title
            of the office and the name of the candidate shall be of uni-
            form style and type on said tickets.      At the head of each
            ttcket shall be printed the name of the party. . . .

                 “Where a party has not nominated a ful,l ticket, the title
            and name of those nominated shall be opposite the same
            office of the full ticket. In the write-in  column the titles
            of the officers  shall be printed in all blank spaces to corre-
            spond to a full ticket. . . . *
Honorable     Harvey    C. Hooser,   Jr., Page   6   (S-215)




            Prior   to 1951, the last-quoted     paragraph     read   (Article    2980,
 V.C.S.):

                 YWhen a party has not nominated a full ticket, the titles
            of those nominated shall be in position opposite the same
            office in a full ticket, and the titles of the offices shall be
            printed in the corresponding    positions in spaces where no
            nominations have been made.       In the blank columns and
            independent columns, the titles of the offices shall be
            printed in all blank spaces to correspond      with a full ticket.’

            Formerly      the title of the office was required    to be printed in the
  party column where no nomination had been made, but it is now provided
  that the title and name of the nominee shall be opposite the same office
  of the full ticket, with no provision for listing the title in the party
  column where a nomination has not be,en made.            We interpret the present
 wording to mean that the title of the office is not required          to be printed
:under a party columnwhere           a party nomination has not been made; but
 .the write-tn    column should list the titles of all offices to be voted on.
  The-purpose      of the change probably was to simplify the ballot form and
 to facilitate    the marking and counting of the ballots by eliminating         un-
  necessary    listing of titles where nominations      had not been made.      A
 voter.stUl    has the privilege     of voting for the candidate of his choice by
 writing the name of the candidate under the office in the write-in            column.
 It has always been the design of the law that the names of all write-in
 candidates    be written in the write-in      column, regardless     of whether they
 were members         of a party having a column on the ballot.       Art. 2981, V.C S.;
  Art. 6.06, Elertlon      Code.   Under the former    law it was held that ballots
 having the name written ln under a party column should be counted for the
  candidate where the intent of the voter was clear, and lt is our opinion that
 the vote should also be counted if the voter wrote in both the tltle of the
  office and the name of the candidate under the party column, where his
  intent was clear.      Moore v. Plott, 206 S.W. 958 (Tex.Civ.App.         1918). But
  in making up the ballot form the election board should now llst in the
  party cohunns only those offices for which a party nomination has been
 made.     However,     it is our opinion that this provision   is directory    and that
 the listing of an office under the party column where a nomination had not
 been made would not affect the validity of the election, and, further, that
 a write-in    vote under the party column should be.counted where the intent
  of the voter is clear.

           As already observed,    the title of the office should be printed under
the write-in   column on the ballot.    Candidates    may also run as independent
or nonpartisan    candidates.   If anyone has complied with the requirements
for becoming an independent candidate, the title of the office and the name
of the independent candidate (or candidates)        should be printed under the
independent column; otherwise,       the title of the office should n,ot be printed
under that column.

                                       SUMMARY

                The county executive     committee     of a political     party   is
Honorable      Harvey   C. Hooser,   Jr., Page   7   (S-215)



            not authorized  to name an original nominee for the unexpired
            term of a county office, even though the vacancy occurred
            too late for a nomination to be made in the primary  election.

                 The title of an office to be voted on at the general elec-
            tion should not be printed under the party column where no
            party nomination for the off&e has been made, but should be
            printed under the wrlte-in    column.

APPROVED:                                        Yours   very    truly,

Jd,“,LFe;isI    Jr.                              JOHN BEN SHEPPERD
                                                 Attorney General

W. V. Geppert
Reviewer

Will D. Davis
Special Reviewer
                                                 By
                                                  MlE$LF4dLc
                                                    .Assistant

Davis Grant
First Assistant

John Ben Shepperd
Attorney General